 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 527 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Rush (for himself and Mr. Rangel) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress with respect to the murder of Emmett Till. 
 
Whereas Emmett Till was born in Chicago, Illinois, at Cook County Hospital, on July 25, 1941, to Mamie and Louis Till; 
Whereas Emmett Till traveled to Money, Mississippi, to spend the summer with his uncle, Moses Wright, and his relatives; 
Whereas in August of 1955, 14-year-old Emmett Till—with adolescent flamboyance, but unfamiliarity of the racial customs of the South—allegedly whistled at Carolyn Bryant, a white woman; 
Whereas on August 28, at about 2:30 a.m., Roy Bryant, Carolyn Bryant's husband, and his half brother, J.W. Milam, kidnaped Emmett Till from his uncle Moses Wright’s home; 
Whereas Bryant and Milam brutally beat Emmett Till, took him to the edge of the Tallahatchie River, shot him in the head, fastened a large metal fan used for ginning cotton to his neck with barbed wire, and pushed the body into the river; 
Whereas 3 days later, Emmett Till’s decomposed corpse was pulled from the Tallahatchie River; 
Whereas Emmett’s mother, Mamie Till, made the extraordinary decision to leave the casket open at her son’s funeral in Chicago, in order to allow the world to see the brutality of the crime perpetrated against her son; 
Whereas tens of thousands of people viewed Emmett Till’s body in a Chicago church for 4 days; and press from around the world published photographs of Emmett’s maimed face; and the sheer brutality of his murder became international news that highlighted the violent racism of the Jim Crow South; 
Whereas Jet Magazine and the Chicago Defender published photographs of Emmett Till's body outraging African Americans around the United States; 
Whereas the trial of J.W. Milam and Roy Bryant began in September of that year with an all-male, all-white jury, because African Americans and women were banned from serving; 
Whereas the trial of Milam and Bryant was a microcosm of the Jim Crow South: African Americans were packed in a specific section of the courtroom balcony; the defendants’ families were seen laughing and joking with the prosecution and the jury; and food and snacks were passed out to white observers; 
Whereas Moses Wright did the unthinkable as an African American and openly accused the white defendants in public court of murdering his nephew; 
Whereas Moses Wright was run out of town for his actions in court; 
Whereas J.W. Milam and Roy Bryant were acquitted of the murder of Emmett Till, and Bryant celebrated his acquittal with his wife in front of the cameras; 
Whereas protected from further prosecution, Milam and Bryant candidly confessed their torture and murder of Emmett Till—Milam did so on the record—to Look Magazine for $4,000; 
Whereas Mamie Till and thousands of others pleaded with the Department of Justice and the Federal Bureau of Investigation to reopen and investigate the case; 
Whereas the Federal Government did absolutely nothing; and President Eisenhower and FBI Director J. Edgar Hoover refused to reopen the case and did not even answer Mamie Till’s urgent telegraph; 
Whereas 100 days later, Rosa Parks refused to give up her bus seat to a white patron and the modern civil rights revolution began; 
Whereas many historians regard the murder of Emmett Till as the true spark of the civil rights movement; 
Whereas Mamie Till, who died on January 6, 2003, moved back to Chicago, taught, and continued to talk about her son Emmett’s murder; and expressed her wishes for a full Federal investigation; 
Whereas more than 48 years have passed since the murder of Emmett Till; 
Whereas the remaining witnesses to this gruesome crime are elderly; 
Whereas House Concurrent Resolution 360, Expressing the sense of Congress with respect to the murder of Emmett Till, was introduced on February 10, 2004 by Representative Bobby Rush; 
Whereas the Department of Justice reopened the investigation into the murder of Emmett Till on May 11, 2004; and 
Whereas Congress supports the decision to reopen the investigation of the murder of Emmett Till: Now, therefore, be it 
 
That Congress— 
(1)calls on all authorities with jurisdiction, including the Department of Justice and the State of Mississippi, to— 
(A)expeditiously bring those responsible for the murder of Emmett Till to justice, due to the amount of time that has passed since the murder and the age of the witnesses; and 
(B)provide all the resources necessary to ensure a timely and thorough investigation; and 
(2)calls on the Department of Justice to fully report the findings of their investigation to Congress. 
 
